         Case 1:19-cv-07499-ER Document 48 Filed 07/20/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                             July 20, 2020
CAROLINE M. CATZ,
                                            P       ,

                        – against –                                                  ORDER
                                                                                 19 Civ. 7499 (ER)
PRECISION GLOBAL CONSULTING,
D2 LEGAL TECHNOLOGY,    SELBY
JENNINGS,
                                            D               .


                 C

          ,          ORDERED                                -                                                ,

                                    ,

                                    (30)                               .

         A       a     lica i           e       e           be led i hi     hi     (30) da     f hi O de ;

                                                                                              . F       ,

                                                        C

                                                                  ,

                       C                                        (30)

                                C       .


I   SO ORDERED.


D    :       J       20, 2020
             N       Y ,N           Y

                                                                           EDGARDO RAMOS, U.S.D.J.
